Title: From John Adams to William Elliot, 13 April 1824
From: Adams, John
To: Elliot, William


				
					Dear Sir—
					Quincy April 13th. 1824
				
				Your Elegant presents of a History & a Map of Washington, deserve my best thanks.The History of the rise and Progress of the City is realy delightful it is already a magnificent City—And in a few Years I think it must become one of the most beautiful Citys in the world—The Map I presume is correct—though I cannot see it—I spent but one Winter and one short Session of Congress there—And then all was new & the world was in confusion so that I had but little comfort there, but now it must have become a delightful residence—It is indeed a City sett on a Hill and commands the attention of the world and will do so more & more.—I wish you long life happiness and Prosperity in it, and all your frends—I am with many thanks for your valuable present and the best wishes for the glory of Washington—Your obliged friend / and humble Servant
				
					John Adams
				
				
			